PD-1250-15
                                        NO. 13-13-00714-CR

ROBERT JOHN ANTHONY                                  §   IN THE COURT OF
MARTINEZ                                             §
VS.                                                  §   CRIMINAL APPEALS
                                                     §
STATE OF TEXAS                                       §   OF TEXAS

                            MOTION TO EXTEND TIME TO
                     FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes, Robert John Anthony Martinez, Appellant in the above styledand numbered
cause, and moves for an extension of time of "30 days to file a Petition for Discretionary Review
(PDR), and for good cause shows the following:

        1.      On August 31, 2015 the Court of Appeals affirmed appellant's conviction. In

ROBERT JOHN ANTHONY MARTINEZ V. TEXAS, 13-13-00714-CR.                          The PDR is due

September 30,2015.

        2.      Petitioner has been unable to complete the petition for the following reasons:
Petitioner is inexperienced in the law and needs time to properly prepare his own PDR.

WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests an extension of90

days, to file a petition for discretionary review.

                                                Respectfully submitted,




                                                ROBERTtfOHN ANTHONY MARTINEZ
                                                Inmate No. 1908811
                                                3899 Hwy 98
                                                New Boston, Tx 75570


                        FILED IN                                                irnlM
              COURT OF CRIMINAL APPEALS                                     RECEWcU W
                                                                     mutt OF CWMWAL APPEAL*
                       SEP 23 23b              .                     C0URT
                                                                             SEP*2***...
             .-.'•' Abel Acosta, Clerk                     •'        :' •
                                CERTIFICATE OF SERVICE

       This is to certify that on the /(,™ day of ,5dfc»W , 2015, atrue and correct copy of the
above and foregoing document was served onthe District Attorney's Office, Cameron County, 974
E. Harrison St., Brownsville, Texas 78520, by regular mail.




Return to:

ROBERT JOHN ANTHONY MARTINEZ
Inmate No. 1908811
3899 Hwy 98
New Boston, Tx 75570